Title: June 28. Thursday.
From: Adams, John
To: 


       Mr. Goldthwait. Do you call tomorrow and dine with Us at flax Pond near Salem. Rowe, Davis, Brattle and half a dozen, as clever fellows as ever were born, are to dine there under the shady Trees, by the Pond, upon fish, and Bacon and Pees &c. and as to the Madeira, nothing can come up to it. Do you call. We’ll give a genteell Dinner and fix you off on your Journey.
       Rumours of Ships and Troops, a Fleet and an Army, 10 Regiments and a No. of line of Battle Ships, were talked of to day.
       If an Armament should come, what will be done by the People? Will they oppose them?
       “If, by supporting the Rights of Mankind, and of invincible Truth, I shall contribute to save from the Agonies of Death one unfortunate Victim of Tyranny, or of Ignorance, equally fatal; his Blessing and Tears of Transport, will be a sufficient Consolation to me, for the Contempt of all Mankind.” Essay on Crimes and Punishments. Page 42.
       I have received such Blessings and enjoyed such Tears of Transport— and there is no greater Pleasure, or Consolation! Journeying to Plymouth at a Tavern, I found a Man, who either knew me before, or by enquiring of some Person then present, discovered who I was. He went out and saddled my Horse and bridled him, and held the Stirrup while I mounted. Mr. Adams says he, as a Man of Liberty, I respect you. God bless you! Tie stand by you, while I live, and from hence to Cape Cod you wont find 10 Men amiss.—A few Years ago, a Person arrained for a Rape at Worcester, named me to the Court for his Council. I was appointed, and the Man was acquitted, but remanded in order to be tryed on another Indictment for an assault with Intention to ravish. When he had returned to Prison, he broke out of his own Accord—God bless Mr. Adams. God bless his Soul I am not to be hanged, and I dont care what else they do to me.—Here was his Blessing and his Transport which gave me more Pleasure, when I first heard die Relation and when I have recollected it since, than any fee would have done. This was a worthless fellow, but nihil humanum, alienum. His Joy, which I had in some Sense been instrumental in procuring, and his Blessings and good Wishes, occasioned very agreable Emotions in the Heart.
       This afternoon Mr. Wm. Frobisher gave me a Narration of his Services to the Province, in introducing the Manufacture of Pot ashes and Pearl ashes, and of his unsuccessful Petitions to the General Court for a Compensation. He says he has suffered in his fortune, by his Labours and Expences, and has been instrumental of introducing and establishing the Manufacture And can obtain nothing. That £25,000 st. worth of Potashes have been exported from this Town, yearly for 5 Years past, and more than that Quantity for the last two Years as appears by the Custom House Books, and Mr. Sheaff the Collector was his Informer. That He has invented a Method of making Potashes, in much greater Quantity, and better Quality, than heretofore has been done, from the same materials, without any Augmentation of Expence. That he went to Hingham and worked with Mr. Lincoln a month, and has a Certificate from him, to the foregoing Purpose. That his new Method seperates from the Potash, a neutral Salt that is very pure and of valuable Use in medicine, &c. and that if his Method was adopted, no Russian Potash would sell at any Markett where American, was to be had.—Thus Projectors, ever restless.
      